DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Peltz et al. [US Pub. 2013/0130227] teaches detecting a person coughing or sneezing and directing airflow to mitigate potential contamination. The direction of the airflow can be changed such as towards a ceiling or towards a flow in a zone.
Masticola et al. [U.S. Pub. 2008/0279420] teaches being able to determine angle and direction of a cough from an audio monitoring device, and where a video device can be used in combination with the audio monitoring device to verify location.
De Luca et al. [U.S. Pub. 2012/0150333] teaches determining whether a face mask is present when an individual coughs or sneezes. 
Hilbig et al. [U.S. Pub. 20190128553] teaches determining the location of a person's face in order to target an adjustable air outlet at it. The air outlet can be aimed at a part of the body below the person's face.
Guarino et al. [U.S. Pub. 2009/0312660] teaches analyzing posture or face to identify a cough.
Lisseman et al. [U.S. Pub. 2017/0106892] teaches analyzing movement of a person's mouth, nose, eyes, or posture to identify a sneeze.
	While various prior art discuss mitigating contamination from a cough or sneeze by using airflow, identify a cough or sneeze from an image of a face or mouth, and directing airflow to mitigate the contagion associated with the cough or sneeze, the prior art of record fails to teach or suggest, individually or in combination, recognizing, from the image, an orientation of a face of the person at a time point when the cough or the sneeze of the person is detected; and causing the direction of the air to be different between a case where the face is oriented forward and a case where the face is oriented downward, in combination with the limitations as set forth in each respective independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WEN-LIANG CHANG/
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119